Order entered April 24, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01564-CR
                                    No. 05-13-01565-CR
                                    No. 05-13-01566-CR

                          TRACY REBECCA SIVERT, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
             Trial Court Cause Nos. F12-61367-M, F12-61732-M, F12-61733-M

                                         ORDER
       On February 18, 2014, this Court ordered the Dallas County District Clerk to file the

clerk’s records for these appeals within twenty-one days. To date, we have not received the

clerk’s records.

       Accordingly, we ORDER the Dallas County District Clerk to file the clerk’s records in

these appeals within TEN DAYS of the date of this order. If the clerk’s records are not filed

within the time specified, the Court will utilize the available remedies to obtain the clerk’s

records.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Ernest White, Presiding Judge, 194th Judicial District Court; Gary Fitzsimmons,
Dallas County District Clerk; the Dallas County District Clerk’s Office, Criminal Records

Division; and to counsel for all parties.

                                               /s/    LANA MYERS
                                                      JUSTICE